                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                   8:15CR225

        vs.
                                                                        ORDER
BRIAN CORDONA,

                       Defendant.


       The defendant appeared before the court on June 21, 2019 regarding Petition for
Warrant or Summons for Offender Under Supervision [160]. Michael J. Hansen
represented the defendant. Patrick C. McGee represented the government. The defendant
was advised of the alleged violation(s) of supervised release, right to retain or appointment
of counsel, and any right to a preliminary hearing in accordance with Federal Rule of
Criminal Procedure 32.1(a)(3).
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release and
the defendant should be held to answer for a final dispositional hearing. Fed. R. Crim. P.
32.1(b)(1)(C). The defendant shall appear personally for a final dispositional hearing before
Senior Judge Bataillon in Courtroom No. 3, Third Floor, Roman L. Hruska U.S. Courthouse,
111 South 18th Plaza, Omaha, Nebraska on July 31, 2019, at 1:30 p.m.
       The government moved for detention based upon risk of flight. The defendant
requested a detention hearing which was held. The court finds that the defendant failed to
meet his/her burden to establish by clear and convincing evidence that he/she will not flee
or pose a danger to any other person or to the community. Fed. R. Crim. P. 32.1(a)(6); 18
U.S.C. § 3143(a)(1). The government’s motion for detention is granted as to risk of flight
and the defendant shall be detained until further order of the Court.
       The defendant shall be committed to the custody of the Attorney General or
designated representative for confinement in a correctional facility and shall be afforded a
reasonable opportunity for private consultation with defense counsel. Upon order of a
United States court or upon request of an attorney for the government, the person in charge
of the corrections facility shall deliver the defendant to the United States Marshal for an
appearance in connection with a court proceeding.
       IT IS SO ORDERED.

       DATED this 21st day of June, 2019.

                                            BY THE COURT:

                                            s/ Michael D. Nelson
                                            United States Magistrate Judge
